The offense is aggravated assault; the punishment, a fine of one hundred dollars and confinement in jail for ninety days.
The testimony of the State was to the effect that appellant attacked Eugene Williams and shot at him with a gun. It was appellant's theory, given support in his testimony, that he shot in the air for the purpose of frightening the injured party.
Bill of exception No. 1 relates to the action of the court in permitting the injured party to testify. We find nothing in the bill showing that the witness was disqualified.
Bill of exception No. 5 relates to the action of the court in permitting the State to elicit from appellant on cross-examination that he had theretofore paid a fine for theft. This *Page 475 
testimony was admissible for the purpose of impeaching appellant.
We are unable to agree with the appellant that the evidence is insufficient.
A careful examination of the record leads us to the conclusion that reversible error is not presented.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.